DETAILED ACTION

Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory

This action is an Allowance for claims on the merits in response to the application filed on 12/28/2021.
Claims 1-20 remain pending in this application and are allowed.



Allowable Subject Matter
Claims 1-20 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claims 1-20 of the invention anticipated or obvious:
United States Patent Publication US 20110213659, Fontoura, et al. (discussed matching of services based on contracts).
United States Patent Publication US 20050033631, Wefers, et al., (discussed the benchmarking of services to customers).
United States Patent Publication US 20020035495, Spira et al, (discussed the providing of services).
United States Patent US 7870014, Baughn et al., (discussed the outsourcing of services.)
WIPO WO 2005017668, Bukary et al, (discussed the benchmarking of services provided to customers).
Toosi, et al. An Auction Mechanism for a Cloud Spot Market. ACM Transactions on Autonomous and Adaptive Systems (TAAS); Vol. 11, No. 1, Article 2, Publication date: February 2016; 33 pages. DOI: http://dx.doi.org/10.1145/2843945 (discussed the determining of services based on benchmarking in a cloud environment.)
 
Claim Rejections - 35 USC § 101
Reasons for Removing the 35 USC 101 Rejection
The reasons for withdrawal of the rejection of claims 1-20 under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to managing user and advertisement data (e.g. monitoring performance characteristics of data traffic; assessing data traffic; generating metrics; routing affiliates data). These limitations of representative claim 1, 8, and 15 recite concepts that amount to (i) Certain Methods of Organizing Human Activity (e.g. based on managing steps of monitoring the offering data).
However, there is enough integration in the claim to be called a practical application based on the processors. Also the Applicant’s remarks at pg. 16-18 “Applicant respectfully submits the present amendments proposed for each of claims 1, 8 and 15 overcome the rejection because the proposed amendments further demonstrate how the claimed subject matter amount to significantly more than any putative judicial exception. Applicant acknowledges and appreciates the Examiner's guidance on implementing specialization as provided in Example 42 of "Subject Matter Eligibility Examples: Abstract Ideas 2019-01-07 17, Example 42 - Method for Transmission of Notifications When Medical Records Are Updated". FOA at 13. Applicant submits that the above limitations include "a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user...generating a message whenever updated information is stored, and transmitting the message to...the users." See Step 2A - Prong 2 as shown on pp. 18- 19. 
For instance, looking to the claims, each of claims 1, 8, and 15 recite storing "the standardized re-computed draft benchmarks in memory", thereby causing each of the independent claims to include the additional element of storing information as seen in Example 42 above. Moreover, each of claims 1, 8, and 15 recite outputting "the new offer and corresponding pricing information to a text field presented on a prespecified website", thereby resulting in each of the independent claims including the additional element of providing remote access over a network as seen in Example 42 above. Additionally, each of claims 1 and 15 recite receiving "an offer request from a potential customer, wherein the offer request includes desired services" and calculating "a quantifiable similarity between each of the available offerings in the grouping of available offerings and the desired services, respectively" while independent claim 8 recites "receiving, by the processor, an offer request from a potential customer, wherein the offer request includes one or more desired services...determining, by the processor, whether available benchmarks exist for each of the at least one desired service included in each of the selected available offerings; [and] for each desired service determined as not having available benchmarks, computing, by the processor, a draft benchmark for each of a plurality of criteria." Each of the independent claims thereby include the additional element of converting information that was input by a user as seen in Example 42 above. Further still, each of claims 1, 8, and 15 recite sending "an electronic document directly to the potential customer, the electronic document including the new offer and corresponding pricing information", thereby resulting in each of the independent claims including 
the additional elements of generating a message whenever updated information is stored, and transmitting the message to the users as seen in Example 42 above. 
Applicant thereby respectfully submits that the proposed amendments presented above are sufficient to overcome the remaining 101 rejection. 
Additionally, Applicant submits that in paragraphs 0004, 0042, 0047-0049, 0062, 0072, and 00100 of the specification as originally filed, ample support is provided that the limitations included in each of the respective independent claims achieve improvements to the functioning of a benchmark scaling embodiment itself. Specifically, limitations included in each of the respective independent claims are able to increase benchmarking accuracy, improve accuracy while inferring unknown information, improve pricing template formation, etc. 
These improvements to the functioning of a benchmark scaling embodiment are particularly apparent in view of the shortcomings that have been experienced by conventional implementations. For instance, paragraph 0004 of the specification as originally filed provides that "service providers have conventionally been unable to compose offers which accurately address a given RFP, much less at a competitive and accurate price with respect to competitors." These conventional deficiencies are further evaluated at paragraph 0039 of the specification as originally filed which describes that "the extent of the inaccuracy is not known, thereby causing many conventional offers submitted in response to RFPs to be priced significantly too high or significantly too low, ultimately causing the service contract opportunity to be lost. As a result, service providers have conventionally been unable to compose offers which accurately address a given RFP, much less at a competitive and accurate price with respect to competitors." Claim 15 even recites "standardize, by the processor, the re-computed draft benchmarks and the corresponding confidence weights, thereby increasing the efficiency and accuracy by which the re-computed draft benchmarks are determined and applied." 
It follows that the claims at issue also "recite a specific improvement over prior art systems" which is another factor to consider when determining whether the limitations at issue are "not directed to the recited judicial exception" as described again at pp. 18-19 of Example 42. 
It should also be noted that although claims 1, 8, and 15 have each been amended, Applicant does not concede that the subject matter encompassed by each of claims 1, 8, 15, and their respective dependents as originally presented fails to comply with the provisions of 35 U.S.C. section 101. Rather, claims 1, 8, and 15 were each amended solely to facilitate expeditious  
prosecution thereof, and the right to pursue additional claims, including the subject matter originally encompassed by claims 1, 8, 15, and their respective dependents, in this or future applications is reserved. ”
Therefore the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624